                                 IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH


       LARRY WATSON,                                             MEMORANDUM DECISION AND
                                                                 ORDER DENYING MOTION TO
                                  Plaintiff,                     TEST REMOVED SUBSTANCE

       v.                                                        Case No. 4:18-cv-00057-DN-PK

       UTAH HIGHWAY PATROL, et al.,                              District Judge David Nuffer
                                                                 Magistrate Judge Paul Kohler
                                  Defendants.


              Larry Watson, a pro se plaintiff, has filed a motion (the “Motion”) 1 “to allow him to bring

      in a small amount of marijuana . . . and Weiner dog anal glands substance/discharge to test UHP

      Chris Terry’s ability to smell said marijuana over Watson’s two Weiner dogs’ anal glands.” This

      unsavory motion will be denied for each of the following reasons:

              1.       Other than stating that the proposed smell test is to be performed “over Watson’s

      two Weiner dogs’ anal glands,” Watson has not explained when, where, or under what specific

      conditions or circumstances this test is to occur.

              2.       Watson has not shown how the conditions of his proposed experiment would be in

      any way similar to the conditions that led to his arrest.

              3.       Watson has not disclosed how or from whom he has or will obtain the “small

      amount of marijuana” that he seeks “to bring in” for this test.




      1
        Motion to Test UHP Chris Terry’s Ability to Smell Marijuana Over Watson’s Two Weiner Dog’s Anal Glands
      Discharge/Substance, docket no. 40, filed January 16, 2019; see Response in Opposition to Plaintiff’s Motion to Test
      UHP Chris Terry’s Ability to Smell Marijuana Over Watson’s Two Weiner Dogs’ Anal Glands Discharge/Substance,
      docket no. 44, filed January 29, 2019. Watson has not filed a reply memorandum, and the time to do so has expired.




elm
           4.       And Watson has not complied with the procedures set forth in Fed. R. Civ. P. 35,

which govern the examination of parties.

           THEREFORE, IT IS HEREBY ORDERED that the Motion 2 is DENIED.

           Signed April 16, 2019.
                                                 BY THE COURT:



                                                 Paul Kohler
                                                 United States Magistrate Judge




2
    Docket no. 70, filed April 15, 2019.



                                                                                                       2
